In an action to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (McCarty, J.), entered October 18, 2004, which, upon a jury verdict in favor of the defendants and against him, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the jury verdict was based on a fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]; Sullivan v Katz, 7 AD3d 513 [2004]; McKnight v LaGuardia Hosp., 263 AD2d 500, 501 [1999]). We reject the plaintiffs contention that trial errors and misconduct by the defendants’ attorney require reversal and a new trial. Crane, J.P., Ritter, Mastro and Lunn, JJ., concur.